                        Case 3:20-cv-00449 Document 1 Filed 01/22/20 Page 1 of 4



     1                                UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF CALIFORNIA
     2                                  (SAN FRANCISCO DIVISION)
     3
         IN RE: VIAGRA (SILDENAFIL CITRATE)                   Case No.: 3:16-md-02691-RS
     4   AND CIALIS (TADALAFIL) PRODUCTS                      MDL No. 2691
     5   LIABILITY LITIGATION
                                                              Case No:
     6
         ROGER KREGE,                                         Master Short Form Complaint
     7
                        Plaintiff,
     8

     9   v.

    10   PFIZER INC.,

    11                  Defendant.
    12

    13            Plaintiff, ROGER KREGE, incorporates by reference the Plaintiffs’ Master Long Form

    14   Complaint(s) filed with United States District Court for the Northern District of California in

    15   the matter of In re: Viagra (Sildenafil Citrate) and Cialis (Tadalafil) Products Liability

    16   Litigation. Plaintiff further shows the court as follows:

    17   1. Defendant(s) against whom Complaint is made:

    18            a.      Eli Lilly and Company

    19            b.   X Pfizer Inc.

    20            c.      Other (specify Defendant)

    21   2. Plaintiff’s Full Name:

    22            a.      Roger Krege

    23   3. Name of the party or deceased who ingested Viagra/Revatio (sildenafil citrate) (hereinafter

    24        “Viagra”) and/or Cialis/Adcirca (tadalafil) (hereinafter “Cialis”) and suffered injury, if

    25        different than Plaintiff:

    26            a.      N/A

    27

    28
.                                                          1
                                                  Short Form Complaint
                                                   3:16-MD-02691-RS
                      Case 3:20-cv-00449 Document 1 Filed 01/22/20 Page 2 of 4



     1   4. Name of additional or other Plaintiff, including loss of consortium Plaintiff(s) (i.e.

     2      administrator, executor, guardian, conservator):

     3          a.      N/A

     4   5. Plaintiff’s current city and state of residence:

     5          a.      Joplin, Missouri

     6   6. District Court in which venue would be proper absent direct filing:

     7          a.      Western District of Missouri

     8   7. City and state of Plaintiff or Decedent when he/she was diagnosed with melanoma:

     9          a.      Joplin, Missouri
    10   8. Approximate dates that the Plaintiff or Decedent ingested Viagra (if applicable):

    11          a. Start date:    06/08/2012

    12          b. Stop date:     07/08/2012

    13   9. Approximate dates that the Plaintiff or decedent ingested Cialis (if applicable):

    14          a. Start date:      N/A

    15          b. Stop date:       N/A

    16   10. Date(s) that Plaintiff was diagnosed with melanoma which he/she alleges was caused by

    17      Viagra and/or Cialis:

    18          a.      01/01/2016

    19   11. Date of death of Decedent, if applicable:

    20          a.      N/A

    21   12. Master Complaint Adopted (check one or both):

    22          a.   X Pfizer Master Complaint

    23          b.       Eli Lilly Master Complaint

    24   13. Counts in the Master Complaint(s) brought by Plaintiff(s):

    25          a. Count 1 (Negligence):         X

    26          b. Count 2 (Gross Negligence):           X

    27          c. Count 3 (Negligence Per Se):          X

    28
.                                                         2
                                                 Short Form Complaint
                                                  3:16-MD-02691-RS
                      Case 3:20-cv-00449 Document 1 Filed 01/22/20 Page 3 of 4



     1         d. Count 4 (Unfair and Deceptive Trade Practices: Unfairness)         X

     2         e. Count 5 (Unfair and Deceptive Trade Practices: Fraud)          X

     3         f. Count 6 (Unfair and Deceptive Trade Practices: Unlawfulness)           X

     4         g. Count 7 (Strict Liability – Defective Design):          X

     5         h. Count 8 (Strict Liability – Failure to Warn):           X

     6         i.   Count 9 (Failure to Test):    X

     7         j.   Count 10 (Breach of Express Warranty):        X

     8         k. Count 11 (Breach of Implied Warranty):          X

     9         l.   Count 12 (Fraudulent Misrepresentation and Concealment):             X
    10         m. Count 13 (Negligent Misrepresentation and Concealment):            X

    11         n. Count 14 (Fraud and Deceit):          X

    12         o. Count 15 (Willful, Wanton, and Malicious Conduct):             X

    13         p. Count 16 (Unjust Enrichment):             X

    14         q. Count 17 (Loss of Consortium): _____

    15         r. Count 18 (Survival): _____

    16         s. Count 19 (Wrongful Death): _____

    17         t. Count 20 (Punitive Damages):           X

    18         u. Other: ________________________________________________________

    19   14. Jury Demand

    20         a. Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff(s) hereby demand a trial

    21              by jury as to all claims in this action: Yes X      No ___

    22

    23         Dated this the 22nd day of January, 2020.

    24

    25

    26

    27

    28
.                                                         3
                                                 Short Form Complaint
                                                  3:16-MD-02691-RS
         Case 3:20-cv-00449 Document 1 Filed 01/22/20 Page 4 of 4


                            Respectfully submitted on behalf of the Plaintiff,
     1

     2

     3
                            ____________________________________
     4                      Jennifer Liakos (CA SBN 207487)
                            Hunter J. Shkolnik (Pro Hac Vice Pending)
     5                      Napoli Shkolnik PLLC
     6                      (310) 331-8224 (Phone)
                            (646) 843-7603 (Facsimile)
     7                      Email: jliakos@NapoliLaw.com
                            Email: hshkolnik@NapoliLaw.com
     8

     9
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
.                                     4
                             Short Form Complaint
                              3:16-MD-02691-RS
